Citation Nr: 0010333	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  96-43 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from September 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined a compensable disability 
evaluation for residuals of a left ankle fracture.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained.

2.  The appellant's left ankle disability, status post simple 
fracture of the internal malleolus and posterior tip of the 
left tibia, is manifested principally by subjective complaint 
of pain with mild limitation of motion.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability 
evaluation for residuals of a left ankle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1995); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270- 5274 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to a compensable 
disability rating for residuals of his service connected 
fracture of the left ankle.  According to his statements of 
record, he complains of chronic pain and swelling of the left 
ankle which inhibits his ability to walk.  He also contends 
that he manifests arthritic changes of the left ankle as a 
residual of his left ankle fracture.

As a preliminary matter, the Board finds that the appellant's 
allegations and the evidence of record, when viewed in the 
light most favorable to his claim, are sufficient to "well 
ground" his claim within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  In an effort to assist him in the development of his 
claim, the RO has obtained his VA clinical records and 
afforded him recent VA examination.  The record does not 
reveal any additional sources of relevant information which 
may be available concerning the present claims.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

Historically, the appellant incurred a complete simple 
fracture of the internal malleolus and posterior tip of the 
left tibia in June 1945.  X- ray examination at that time 
revealed that the fragments were in excellent position and 
that the ankle joint was not involved.  He was placed in a 
leg cast for approximately six weeks and given physical 
therapy.  A complete physical examination in December 1945 
revealed first degree bilateral eversion of the feet but 
otherwise complete range of motion of the left foot and 
ankle.  There was no appreciable tenderness and weight 
bearing appeared to by normal.  X- ray disclosed satisfactory 
healing of the incomplete vertical fracture of the distal 
shaft of the left tibia with practically no residual changes.  
Upon separation in January 1946, he complained of pain on 
prolonged walking but physical examination indicated a 
"negative" clinical evaluation.

By means of a rating decision dated in February 1946, the RO 
granted service connection for a fracture left ankle, and 
assigned a noncompensable disability evaluation which has 
remained in effect to the current appeal.

Post- service, VA clinical records first show the appellant's 
complaint of left ankle pain in November 1984.  No clinical 
findings were reported at that time.  A February 1985 visit 
for complaint of numbness on the bottom of the left foot 
noted a finding of some left foot edema.  In September 1985, 
a podiatry consultation noted findings of tenderness in the 
medial malleolus region of the left ankle, in the area of the 
deltoid ligament and the anterior aspect of the left ankle.  
An x- ray examination of the left ankle revealed a vertical 
radiolucent line through the medial aspect of the distal 
tibia which was thought to represent an old, undisplaced 
fracture with fibrous union.  There was also evidence of some 
osteoarthritic changes in the bones of the left ankle and 
foot.  Clinical assessment was of possible chronic spring 
ligament strain or deltoid ligament strain with an antalgic 
gait of uncertain etiology.  A subsequent orthopedic 
consultation concurred in the assessment of a chronic spring 
ligament injury of the medial aspect of the ankle, and found 
no evidence of fracture.  It was noted that the ankle was 
otherwise stable.

On VA examination in February 1986, the appellant complained 
of left ankle pain with foot swelling, burning under the 
soles and numbness of the toes.  He walked slowly and 
painfully with a limp favoring his left ankle.  He used a 
cane to assist in ambulation.  The examiner noted that he 
elevated the medial aspect of the left foot to avoid pressure 
on the first metatarsal.  Physical examination was 
significant only for pain and tenderness under the sesamoid 
apparatus.  An x- ray examination showed that the left ankle 
was anatomic in position and alignment without definite 
sequelae of fracture.  Diagnosis was of sesamoiditis of the 
left foot without residuals of an old ankle fracture.

VA clinical records next show complaint of left ankle 
swelling in February 1995.  At that time, physical 
examination revealed left ankle edema and a diagnostic 
impression of degenerative arthritis.  Otherwise, his 
clinical records are negative for complaint, treatment, 
manifestation or diagnosis of left ankle disability.  Rather, 
these records show treatment for disease and disability 
unrelated to his left ankle fracture, to include hallux 
valgus and osteopenia of the left foot, osteopenia and 
degenerative changes cervical spine, diabetic ulcers, and 
osteoporosis of the mid- thoracic spine.

On VA joints examination, dated in October 1997, the 
appellant complained that his left ankle was painful at 
times.  He indicated that he ambulated with a cane for loss 
of balance rather than any significant ankle discomfort.  He 
presented in a wheelchair although he indicated that he was 
able to ambulate for short distances utilizing a cane.  
Examination of the left ankle did reveal some edema, but the 
examiner commented that the edema was secondary to 
dependency.  There was no deformity evident.  Active and 
passive ranges of motion revealed 10 degrees of dorsiflexion, 
35 degrees of plantar flexion, 20 degrees of inversion and 10 
degrees of eversion.  X- ray examination revealed generalized 
osteoporosis which was not inconsistent for his age.  The 
joint spaces were well maintained.  There were no acute 
fractures or dislocations.  Diagnoses included generalized 
osteopenia with some mild limitation of motion of the left 
ankle.  There was no significant osteoarthritis. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of an ankle disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule).  The RO has currently assigned a 
noncompensable disability evaluation.  A 10 percent rating 
would be warranted for a left ankle disability manifested by 
moderate limitation of motion of the ankle (Diagnostic Code 
5271), ankylosis of the subastragalar or tarsal joint in good 
weight- bearing position (Diagnostic Code 5272), or malunion 
or nonunion of the os calcis or astragalus with moderate 
deformity (Diagnostic Code 5272).  Full range of motion of 
the ankle is measured from 0 degrees to 20 degrees in 
dorsiflexion and 0 degrees to 45 degrees in plantar flexion.  
38 C.F.R. § 4.71, Plate II (1999).

The Board notes that terms such as "mild," "moderate" or 
"severe" employed in the schedular criteria are not defined 
in VA regulations.  In arriving at an equitable and just 
decision, the Board must interpret reports of medical 
evaluation in light of the whole recorded history.  38 C.F.R. 
§ 4.6 (1999).  It should also be noted that the use of 
descriptive terminology by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (1999).  In 
determining the present level of disability, the most recent 
examination findings are generally the most probative 
evidence of record.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The most recent clinical findings revealed mild limitation of 
motion of the left ankle with complaints of pain.  In the 
absence of clinical evidence of astragalus deformity, 
ankylosis, malunion or nonunion, an increased rating under 
Diagnostic Codes 5270, 5272, 5273 and 5274 is not warranted.  
In view of the no more than slight limitation of motion 
shown, see 38 C.F.R. § 4.71, Plate II (1999), the Board finds 
that the evidence of record preponderates against an 
increased rating under Diagnostic Code 5271.  Accordingly, 
the appellant's claim for an increased (compensable) rating 
for residuals of left ankle disability under the 
aforementioned schedular criteria must be denied.

In arriving at this decision, the Board notes that there is 
no medical evidence of record to support a finding that the 
left ankle disability manifests additional functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  As such, a separate 
compensable evaluation is not warranted under 38 C.F.R. §§ 
4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
(1999).  Additionally, current X- rays do not confirm the 
existence of osteoarthritic changes of the left ankle, so 
that considerable of entitlement to a compensable rating 
under Diagnostic Code 5003 is also not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).


ORDER

An increased (compensable) rating for residuals of fracture 
of the left ankle is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


